ON PETITION FOR REHEARING.
STOCKSLAGER, C. J.
— The defendant, Arthur Brown, files a petition for a rehearing and insists that: ‘ ‘ The ground of demurrer is not merely misjoinder of plaintiff or misjoinder of defendants, but misjoinder of causes of action as well.” It is insisted by learned counsel that the first plaintiff, Mr. Frost, resides below the junction of Big and Little Wood river. The next plaintiff, Mr. Walter, is located above the junction of the two rivers, and still further off he says is Alice Silva, who resides on Camas Prairie on one of the tributaries of Big Wood river. Then he asks the questions: "What right of action has she against any person who takes water from Wood river on another branch away off? What *301right of action has she against those who take water from Little Wood river nearly one hundred miles away? How can she join with Frost? Have they anything in common whatever against these defendants? What may be said as to her. is equally applicable to all the plaintiffs.” As we read the petition for rehearing the above questions fairly present the contention of the petitioner. Technically speaking, it may be true that Alice Silva and other plaintiffs may have no particular interest in the amount of water that is permitted to flow down Big and Little Wood river to their junction and thus supply the demands of the plaintiff Frost; yet we do not overlook the fact that in the settlement of cases of this character every user of water on the stream and all of its tributaries in litigation are interested in the final award to each claimant. In this case Alice Silva has a common interest with every user of water on Camas creek, as it is termed (the Malad river in reality), as well as every tributary of either Big or Little Wood river that furnishes water which may be claimed by the appropriator farthest down the stream — in this case Frost. The contention of Mr. Frost is that all appropriators above him on either Big or Little Wood river (which means those streams with all their tributaries) are taking water that belongs to him, and if he so desired he might commence his action making all the appropriators of the waters of those two streams with their tributaries defendants; but if other parties desire to join him as plaintiff with a view to a final determination of all the respective rights of the claimants of all the waters of Big and Little Wood river with their tributaries, even though they may be above the junction of the two streams, we can see no objection to such joinder of action, and this is on the theory that every claimant of the water of either stream, it matters not whether it be at the upper or lower end of either or after the junction of the two, is interested in a final adjudication of all the claimants of all the waters that flow to the claimants at the lower end of the stream after its junction. In other words, in my view of the question presented by the demurrer, it matters but little who are plaintiffs and who are defendants in *302the settlement of eases of this character, the real issue being who is first in right to the use of the waters in dispute. The complaint naturally comes from the lower appropriator, and when he complains each and all of the appropriators above are interested in knowing who if anyone is taking water that should be permitted to flow down the stream to him. An appropriator at the upper end of the stream may know that the injury being done the lower appropriator is the result of water being taken from the stream between his appropriation and the complainant, and hence he is interested in a final settlement of the question as to the time and right of each user of the water of the stream and thus may properly join the lower appropriator in such final settlement of the question and relieve himself of the charge of wrongful use of the water in dispute. The petition for a rehearing is denied.
Ailshie, J., and Sullivan, J., concur.